DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objections to the Specification, Drawings, and Claims have been fully considered and are persuasive. The objections have been withdrawn. 

Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) have been withdrawn. 

Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 


Allowable Subject Matter
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 1.
Rosales et al. (US 9366063) discloses a motor vehicle lock comprising an actuating lever, a coupling lever mounted on the actuating lever, and a release lever. However, Rosales et al. fails to 

Kiekert AG (DE Pub. 202009009061) discloses a motor vehicle lock comprising an actuating lever, a coupling lever mounted on the actuating lever, and a release lever. However, Kiekert AG fails to disclose the plane defined by the actuation lever, including the coupling lever mounted thereon, and the plane defined by the release lever are arranged at a right angle to one another.
Josco et al. (CN 104420741) discloses a motor vehicle lock comprising an actuating lever and a release lever, wherein a plane defined by the actuation lever and a plane defined by the release lever are arranged at a right angle to one another. However, Josco et al. fails to disclose a blocking element configured to cause, in an accident operation, mechanical separation between the actuation lever and the release lever.
The examiner can find no motivation to modify the plane defined by the actuation lever, including the coupling lever mounted thereon, and the plane defined by the release lever disclosed by either Rosales et al. or Kiekert AG to be arranged at a right angle to one another, as taught by Josco et al., without use of impermissible hindsight and/or destroying the structure and operation of the disclosed device.

Taga (US 11180933) discloses an actuating lever, a blocking element, and a release lever, wherein the plane defined by the actuation lever and the plane defined by the release lever is arranged at a right angle to one another. However, Taga fails to disclose the blocking element is mounted on the actuating lever. The examiner can find no motivation to modify the blocking element disclosed by Taga to be mounted on the actuating lever without use of impermissible hindsight and/or destroying the intended structure of the device disclosed by Taga. 

In regards to claims 2-4 and 6-17, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675